                         MAZZOLA LINDSTROM LLP

Hanoch Sheps                                                                                      D: 646.216.8126
hanoch@mazzolalindstrom.com


                                            December 18, 2019

Via ECF

Hon. J. Paul Oetken
United States District Judge
Thurgood Marshall Courthouse
40 Foley Square
New York, New York 10007

               Re:      United Specialty Insurance Company v. Table Run Estates Inc. et al
                        Civil Action No. 1 :18-cv-05848-JPO

Dear Judge Oetken:
We represent defendants Table Run Estates Inc., Condetta Brown Desgoutte a/k/a Condetta
Desgoutte, and Steve Desgoutte.
In an effort to obviate motion practice and preserve judicial resources, we hereby request that a
conference be held to dispose of the matter before this court, address our counterclaims for
attorneys’ fees and to compel plaintiff to fulfill its defense and indemnification obligations vis-à-
vis defendants. In the interim, we respectfully request that discovery be stayed.
We make this request because earlier today, Judge Donna M. Mills, Justice of the Supreme Court
of the State of New York, County of Bronx, issued the annexed order setting aside the
underlying default judgment against the defendants and returning the underlying action to active
status.
By way of background, this matter arises out of allegations of personal injury in an action before
the state court, captioned Esperanza Perez v. Table Run Estates, Inc., Condetta Brown Desgoutte
a/k/a Condetta Desgoutte, and Steve Desgoutte, bearing Index No. 20148-2015E.
Plaintiff United commenced the instant action on June 28, 2018, seeking a declaratory judgment
pursuant to 28 USC § 2201 that it owes no obligation to provide insurance coverage to the
defendants for the claims alleged in the underlying action. (ECF Dkt. Nos. 2, 13, 14, 17 and 23,
respectively). United previously summarized its view of the instant action as follows:
       The gravamen of the DJ Complaint is that United Specialty issued a commercial
       general liability policy ("Policy") to Table Run for the policy period of February
       12, 2014 to February 12, 2016 and Table Run breached its contractual obligations
       to United Specialty under the Policy by failing to notify United Specialty: (i) as
       soon as practicable of an "occurrence" -i.e., the underlying accident; (ii) as soon
       as practicable of the suit in the Underlying Perez Action; and (iii) immediately
       that a judgment was entered in the Underlying Action in the amount of


                  1350 AVENUE OF THE AMERICAS , 2ND F L., NEW Y ORK , NY 10019 T : 646.216.8300
                                       WWW . MAZZOLALINDSTROM . COM
MAZZOLA LINDSTROM LLP


         $2,203,288.20. See Mazzola Affirmation, Exhibit B (DJ Complaint at ¶¶ 37-41;
         42-48; 49-53). (ECF DKT No. 53, pg. 5).
In essence, United’s prosecution rested on a claim of prejudice – viz., that it would not have had
to indemnify defendants against a default judgment if it had received timely notice of the
underlying action. That notwithstanding, United inexplicably rejected multiple offers by plaintiff
in the underlying matter to withdraw the default upon confirmation that United would defend and
indemnify its insured.
Now that the default has been set aside, there is no basis for United to argue prejudice, not that
we agree there ever was any such basis.
To obviate a motion for partial summary judgment, we respectfully request a conference to
dispose of the matter pending before the court. The only issue that remains concerns attorneys’
fees to be awarded to defendants for having had to mount their own defense of the underlying
action and the declaratory judgment action. As noted above, we respectfully request a stay of
discovery.
We thank you for your consideration of our request. In the event that the court has any questions
or requires any additional information, please contact the undersigned.
If the court believes that a conference is unnecessary and that the defendants should, instead, go
forward with their motion for partial summary judgment and attorneys’ fees, we request that the
court set forth an appropriate motion schedule.
Denied. A stay of discovery is available “for good cause.” Fed. R. Civ. P. 26(c). But Defendants' letter
                                                                    Very truly
fails to make the requisite showing that Plaintiff's ability to investigate      yours,the claim has not been
                                                                            or defend
materially impaired by Defendants' notice. See, e.g., Hartford Fire Ins. Co. v. Baseball Office, 654
                                                                    Mazzola Lindstrom LLP
N.Y.S.2d 22, 22 (N.Y. App. Div. 1997) (finding prejudice where untimely notice “precluded a timely
investigation of defendants' claims and the chance to effect an early settlement”). Nor has Defendants'
motion for a stay of discovery been made during the pendency of a dispositive motion. Accordingly, the
motion for a stay of discovery is denied. (For similar reasons, theHanoch
                                                                       motionSheps
                                                                               for a conference to determine
Enclosures
an award of attorney's fees is denied.) As for Defendants' request for a motion schedule, Defendants
are directed to Rule 3(E) of this Court's individual practices, under which they may file a motion for
CC:
summary  Alljudgment
              counsel at
                      viaany
                          ECFpoint before fourteen days after of the close of discovery. Upon the filing of
any such motion, the default rules for the timing of opposition and reply papers shall govern.
  So ordered.
  January 7, 2020




                       1350 AVENUE OF THE AMERICAS , 2ND F L., NEW Y ORK , NY 10019 T : 646.216.8300
                                            WWW . MAZZOLALINDSTROM . COM


4839-0323-9599, v. 1
